EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 11, 12, 18, and 19 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 1 comprising inter alia, “a controller configured to receive an indication of a bend shape of the insertion section; control, based on the received bend shape of the insertion section, the first variable stiffness actuator to change the stiffness of the insertion section determine, when the received bend shape includes a single bend in the insertion section, whether the single bend has a curvature equal to or greater than a predetermined curvature; and when the single bend is determined to have a curvature equal to or greater than the predetermined curvature, control the first variable stiffness actuator to make a stiffness at a distal portion of the single bend greater than a stiffness at a proximal portion of the single bend.”
The prior art of record does not teach or otherwise render obvious the invention of independent claim 13 comprising inter alia, “a controller configured to: receive an indication of a bend shape of the insertion section; control , based on the received bend shape of the insertion section, the first variable stiffness actuator to change the stiffness of the insertion section, determine, when the received bend shape includes a single bend in the insertion section, whether the single bend has a curvature equal to or greater than a predetermined curvature; and when the single bend is determined to have a curvature equal to or greater than the predetermined curvature, control the first variable stiffness actuator to make a stiffness at a distal portion of the single bend greater than a stiffness at a proximal portion of the single bend.”
The prior art of record does not teach or otherwise render obvious the invention of independent claim 22 comprising inter alia, “a controller configured to: receive an indication of a bend shape of the insertion section; determine whether a stiffness of the insertion section corresponding to the bend shape should be changed in order to facilitate insertion of the insertion section; when it is determined that the stiffness of the insertion section corresponding to the bend shape should be changed, determining if the bend shape has a first portion whose stiffness should be changed differently from a stiffness of a second portion of the bend shape; and when it is determined that the stiffness of the first portion should be changed differently from the stiffness of a second portion of the bend shape, controlling one or more variable stiffness actuators of the plurality of variable stiffness actuators in the first portion to have a different stiffness than one or more variable stiffness actuators of the plurality of variable stiffness actuators in the second portion.”
The prior art of record does not teach or otherwise render obvious the invention of independent claim 30 comprising inter alia, “a controller configured to: receive an indication of a bend shape of the insertion section; determine whether a stiffness of the insertion section corresponding to the bend shape should be changed in order to facilitate insertion of the insertion section; when it is determined that the stiffness of the insertion section corresponding to the bend shape should be changed, determining if the bend shape has a first portion whose stiffness should be changed differently from a stiffness of a second portion of the bend shape; and when it is determined that the stiffness of the first portion should be changed differently from the stiffness of a second portion of the bend shape, controlling one or more variable stiffness actuators of the plurality of variable stiffness actuators in the first portion to have a different stiffness than one or more variable stiffness actuators of the plurality of variable stiffness actuators in the second portion.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra L Newton whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795